DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
Status of Claims
Claims 1, 9, and 13 are currently amended. 
Claims 2-6, 8, 10, 14 and 17-19 were previously presented. 
Claims 7, 11-12, and 15-16 were previously canceled. 
Claims 1-6, 8-10, 13-14, and 17-19 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on pages 7-8 “For example, see Applicant's Figs. 11-12 and related descriptions representing at least improvements to user interface technology such as when a person clicks on one part of a screen when a better part of the screen to click would have instead been nearby such as for search input with respect to finding various flow lines. It was agreed during the above-noted interview that at least the present claims represent such improvement. As such, Applicant respectfully submits that the claims are not directed to the alleged abstract idea, but even if they were, arguendo, the claims at least amount to significantly more than the abstract idea as agreed during the above-noted interview.”
The examiner respectfully disagrees.
The Examiner does not believe that the claimed elements “determining an expansion range of a region based on the arrangement information; and replacing a point in the received condition with the region that is wider than the point” integrate the claims into a practical application. The above elements are generic computer elements and cannot integrate the claims into a practical application nor can they be considered significantly more than the abstract idea of generating flow lines for customers visiting a store.
The Examiner asserts after re-examining the claims and looking at the instant specification that the present claims are dividing a space between two shelves into two equal regions as it is clear in figure 12.B. For example, if the distance between the two shelves is four feet, the four feet is divided into two equal regions of two feet each (this is the broadest reasonable interpretation of “determining an expansion range of a region based on the arrangement information” in lights of the specification, Fig 12 B). A click by a user on region A1 of figure 12.B. will determine all the flow lines in region A1 which corresponds to the 2 feet adjacent to shelf 1. The examiner asserts that this calculation is determined by a computer and the user interface only displays a result. The Examiner does not believe that there is a user interface improvement in the present claims. As a result, the Examiner maintains the rejection of the pending claims under 35 USC § 101.
Response to Arguments - 35 USC § 103
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on page 9 “Regarding the rejection of claim 1, Applicant respectfully submits that the cited references fail to disclose each and every element of claim 1, which recites: ... determining an expansion range of a region based on the arrangement 
information; and replacing a point in the received condition with the region that is wider than 
the point. Without acquiescing to the merits of the rejection, it was agreed during the above-noted interview that the cited references fail to disclose or reasonably suggest at least those features. Accordingly, it is respectfully requested that the rejection of claim 1 be withdrawn as Naoki in view of Eppley fail to disclose or reasonably suggest each and every element of claim 1.”
The examiner respectfully disagrees.
In the present office action the Examiner cited reference Harada Hiroo (WO2013145632). Hiroo teaches in paragraph 0055 “The control unit 53 extracts item information (for example, item number) from the work log, and extracts arrangement information (warehouse coordinates, shelf number, grid number, cell number, etc.) corresponding to the item information from the item arrangement information. be able to. Next, the control unit 53 can determine whether each of the plurality of partial flow line data includes location information (warehouse coordinates, shelf number, grid number, cell number, etc.) within a predetermined range from the arrangement location.  Moreover, the control part 53 can detect the location information of the partial flow line data corresponding to the flow line work operation information from the partial flow line data or the image data from the position detection device. The flow line work operation information is the same as in the second embodiment, such as the worker's stop action, the action of reaching out, the crouching action, the action of the worker approaching the shelf, etc. This is the action to be performed when Moreover, the control part 53 can extract the near shelf number which performed flow line work operation information. And the control part 53 discriminate | determines whether the location information of several partial flow line data is in the predetermined range from the arrangement | positioning information of the extracted goods. When it is within the predetermined range, the control unit 53 combines the plurality of partial flow line data to generate coupled flow line data.” wherein “determine whether each of the plurality of partial flow line data includes location information (warehouse coordinates, shelf number, grid number, cell number, etc.) within a predetermined range from the arrangement location” is equivalent to “determining an expansion range of a region based on the arrangement information”, and wherein “the control part 53 can extract the near shelf number which performed flow line work operation information. And the control part 53 discriminate | determines whether the location information of several partial flow line data is in the predetermined range from the arrangement | positioning information of the extracted goods. When it is within the predetermined range, the control unit 53 combines the plurality of partial flow line data to generate coupled flow line data” is equivalent to “replacing a point in the received condition with the region that is wider than the point” see also para. 0059]
Applicant’s arguments in this regard under 103 are not persuasive. In conclusion, the Examiner maintains the rejections of the pending claims under 35 USC § 103 in view of the teaching of Hiroo in the present office action.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-6, 8-10, 13-14, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-6, 8-10, and 13-14 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
Claims 1-6, 8-10, 13-14, and 17-19 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of outputting a flow line or a trajectory of a person’s behavior in a store based on search conditions. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “receiving a condition indicating a route or a plurality of positions; outputting information indicating a flow line according to the received condition among flow lines of a plurality of targets; correcting the received condition received, based on arrangement information indicating an arrangement of a component in a space in which the plurality of targets move; and correcting at least one of the plurality of positions, received from the user interface, so as to expand a position thereof to a specific range, determining an expansion range of a region based on the arrangement information; and replacing a point in the received condition with the region that is wider than the point”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite a Mental Process because an ordinary person can reasonably keep track and save customers’ trajectories in a store, can set a condition (trajectory) such as magazines, bread, then beverages, and output flow lines or trajectories according the preset condition. 
As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 9 and 13 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 9 and 13 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-6, 8, 10, 14, and 17-19 recite a Mental Process because the claimed elements describe outputting flow lines indicating a target moving according to conditions. As a result, claims 9 and 13 and claims 2-6, 8, 10, 14, and 17-19 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A flow-line output device comprising: a memory; and at least one processor coupled to the memory, the processor performing operations”, “a user interface”, “a display”, “displaying an image of a floor map” ,and “displayed on a display”. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 9 and 13 recite substantially similar limitations to those recited with respect to claim 1. Although claim 13 further recites  “A non-temporary computer-readable recording medium embodying a program”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 9 and 13 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-6, 8, 10, 14, and 17-19  do not include additional elements beyond those recited by independent claims 1, 9, and 13. As a result, claims 2-6, 8, 10, 14, and 17-19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A flow-line output device comprising: a memory; and at least one processor coupled to the memory, the processor performing operations”, “a user interface”, “a display”, “displaying an image of a floor map”, and “displayed on a display”. These additional  elements do not amount to significantly more than the abstract idea because the elements are well-understood, routine, and conventional computer elements in view of MPEP 2106.05(d)(ll). As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 9 and 13 recite substantially similar limitations to those recited with respect to claim 1. Although claim 13 further recites “A non-temporary computer-readable recording medium embodying a program”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 9 and 13 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-6, 8, 10, 14, and 17-19 do not include additional elements beyond those recited by independent claims 1, 9, and 13 As a result, claims 2-6, 8, 10, 14, and 17-19 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-6, 8-10, 13-14, and 17-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4-6, 8-9, 13, and 17-19 are rejected under 35 U.S.C. 103 as being un-patentable over Sekine Naoki (JP2010002997) hereinafter Naoki in view of Eppley et al. (US 20160203199 A1) and in further view of Harada Hiroo (WO2013145632). 

Regarding claim 1, Naoki teaches A flow-line output device comprising: [Naoki, Claim 2, Naoki teaches “The personal behavior analysis apparatus according to claim 1, further comprising a flow-line display for displaying a flow-line according to the flow-line data stored in the subpopulation storage section” wherein a flow-line display for displaying a flow-line is equivalent to a flow-line  output device] a memory; and at least one processor coupled to the memory, the processor performing operations, the operations comprising: [Naoki, para. 0003 Naoki teaches “Equipped with a flow line conversion processing unit that creates flow line data linked with time information and a flow line database that records the flow line data created by
the flow line conversion processing unit” a processing unit and a database] receiving, from a user interface, a condition indicating a route or a 5plurality of positions; [Naoki, para. 0070 Naoki teaches “the operator puts the mouse pointer on the flow line data to be analyzed (flow line ID, store entry time, store exit time, staying time, gender, group customer identification, etc.) and clicks. Then, the control unit 17 recognizes that the flow line data is selected” wherein the control unit 17 receives from a user (mouse indicates user interface) a flow line to be searched ] displaying an image of a floor map and a flow line according to the received condition among flow lines of a plurality of targets; [Naoki, para. 0073 Naoki teaches “When the flow line display button 92 is input, the control unit 17 searches the check box 91 added to the flow line ID of the flow line list as ST25, and determines whether or not there is a check. When at least one check box is checked, the control unit 17 causes the display unit 12 to display the flow line specified by the checked flow line ID as ST26” emphasis added, outputting a flow line based on input (received condition)] 
Naoki does not specifically teach, however, Eppley teaches correcting the received condition, based on arrangement information indicating an arrangement of a component in a space in which the plurality of targets move; and Correcting at least one of the plurality of positions, received from the user interface, so as to expand a position thereof to a specific range displayed on the display [Eppley, para. 0006 Eppley teaches “See, for example, FIG. 4, which shows a Reference Map 400 of a retail location and FIG. 5, which shows the Reference Map 400 and the walking path 505 of a mobile device. The walking path 505 is inaccurate relative to the Reference Map 400, showing that the end user walked through aisles. The walking path 505 also shows endemic inaccuracies, such as that the path, particularly along the right side, is not continuous (as the walking path of a person would be) but shows "breaks", as though the end user jumped. FIG. 6 shows Reference Map 400 and the walking path, though now the walking path has been corrected to walking path 605 by shifting walking path 505 up and to the left” wherein correcting a path based on arrangements (aisles), and wherein “the path, particularly along the right side, is not continuous (as the walking path of a person would be) but shows "breaks", as though the end user jumped. FIG. 6 shows Reference Map 400 and the walking path, though now the walking path has been corrected to walking path 605 by shifting walking path 505” is equivalent to correcting at least one of the plurality of positions so as to expand a position thereof to a specific range]
Naoki teaches personal behavior analysis apparatus for analyzing the behavior of a customer entered a store such as a convenience store or supermarket and Eppley teaches method and system for converting location coordinates in one coordinate system into coordinates in a
second or nth coordinate system. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Naoki to incorporate the teaching of Eppley by correcting the condition received based on arrangement information indicating an arrangement of a component in a space.  The motivation to combine Naoki with Eppley has the advantage of correcting a walking path using linear functions by overlaying maps as in figure 8 when there are discrepancies between maps [Eppley, para. 0006-0007] 
Naoki in view of Eppley does not specifically teach, however, Hiroo teaches determining an expansion range of a region based on the arrangement information; and replacing a point in the received condition with the region that is wider than the point [Hiroo, para. 0055 Hiroo teaches “The control unit 53 extracts item information (for example, item number) from the work log, and extracts arrangement information (warehouse coordinates, shelf number, grid number, cell number, etc.) corresponding to the item information from the item arrangement information. be able to. Next, the control unit 53 can determine whether each of the plurality of partial flow line data includes location information (warehouse coordinates, shelf number, grid number, cell number, etc.) within a predetermined range from the arrangement location. . Moreover, the control part 53 can detect the location information of the partial flow line data corresponding to the flow line work operation information from the partial flow line data or the image data from the position detection device. The flow line work operation information is the same as in the second embodiment, such as the worker's stop action, the action of reaching out, the crouching action, the action of the worker approaching the shelf, etc. This is the action to be performed when Moreover, the control part 53 can extract the near shelf number which performed flow line work operation information. And the control part 53 discriminate | determines whether the location information of several partial flow line data is in the predetermined range from the arrangement | positioning information of the extracted goods. When it is within the predetermined range, the control unit 53 combines the plurality of partial flow line data to generate coupled flow line data.” wherein “determine whether each of the plurality of partial flow line data includes location information (warehouse coordinates, shelf number, grid number, cell number, etc.) within a predetermined range from the arrangement location” is equivalent to “determining an expansion range of a region based on the arrangement information”, and wherein “the control part 53 can extract the near shelf number which performed flow line work operation information. And the control part 53 discriminate | determines whether the location information of several partial flow line data is in the predetermined range from the arrangement | positioning information of the extracted goods. When it is within the predetermined range, the control unit 53 combines the plurality of partial flow line data to generate coupled flow line data” is equivalent to “replacing a point in the received condition with the region that is wider than the point” see also para. 0059] 
Hiroo teaches technique for analyzing flow line data. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Naoki view of Eppley to incorporate the teaching of Hiroo by correcting the condition received based on arrangement information indicating an arrangement of a component in a space.  The motivation to combine Naoki view of Eppley with Hiroo has the advantage where it is possible to generate connected flow line data by linking a plurality of partial flow line data without using a high-precision image recognition technique such as image recognition of an action of reaching for a shelf [Hiroo, para. 0061]. 
Regarding claim 4, Naoki in view of Eppley and Hiroo teaches all of the limitations of claim 1 (as above). Further, Naoki teaches wherein the operations further comprises outputting the information indicating the flow line and additional information associated with the information [Naoki, para. 0049 Naoki teaches “The flow line data includes a flow line ID, a store entry frame number, a store exit frame number, store coordinates by frame, transaction start time, terminal number, gender” emphasis added, flow line with additional information].  
Regarding claim 5, Naoki in view of Eppley and Hiroo teaches all of the limitations of claim 1 (as above). Further, Naoki teaches wherein a method of designating the condition can be selectable by a user [Naoki, para. 0052 Naoki teaches “When the user selects a desired search item from these search item groups, the search item is accepted as being input” selecting a search item (condition) by a user].  
Regarding claim 6, Naoki in view of Eppley and Hiroo teaches all of the limitations of claim 1 (as above). Further, Naoki teaches wherein the condition is changeable after the information is output, [Naoki, para. 0055 Naoki teaches “In the additional condition input field 723, a group of additional condition items (or more, less than, equal, etc.) corresponding to the search value input in the search value input field 722 is displayed in a pull-down manner. When the user selects a desired additional condition item from these additional condition items, the additional condition item is accepted as being input” additional condition and search value input are equivalent to changing condition] wherein the operations further comprises outputting information indicating a flow line according to the changed condition [Naoki, para. 0058 Naoki teaches “When it is detected that the search start button 728 is pressed via the input unit 11, the control unit 17 searches the population data file 41 based on the condition data input as ST6. Then, every time the flow line data that matches the input condition is acquired as ST7” displaying a flow line according to condition].  
Regarding claim 8, Naoki in view of Eppley and Hiroo teaches all of the limitations of claim 1 (as above). Further, Naoki teaches wherein the operations further comprises outputting the information by using the arrangement information [Naoki, para. 0073 Naoki teaches “the flow line display unit 110 having a layout as shown in FIG. 17 is connected in order with the coordinates of each store from the coordinates of the store entry frame to the coordinates of the store exit frame. Is displayed” figure 17 shows a display of a flow line with store components layout such as shelves, entrance…wherein outputting a flow line using arrangement information (path around the shelves layout as in figure 17)].  
Regarding claim 9, Naoki teaches A flow-line output method comprising:  [Naoki, para. 0020 Naoki teaches “Each camera 31 is a wide-angle lens camera such as a camera using a fisheye lens or a camera with an omnidirectional mirror. These cameras 31 are used to track the trajectory of a customer moving in the sales floor area by the visual volume crossing method, that is, the flow line of a person” a flow line output method] 25receiving, from a user interface, a condition indicating a route or a plurality of positions; [Naoki, para. 0070 Naoki teaches “, the operator puts the mouse pointer on the flow line data to be analyzed (flow line ID, store entry time, store exit time, staying time, gender, group customer identification, etc.) and clicks. Then, the control unit 17 recognizes that the flow line data is selected” wherein the control unit 17 receives from a user (mouse indicates user interface) a flow line to be searched ] displaying an image of a floor map and a flow line according to the 44 received condition among flow lines of a plurality of targets [Naoki, para. 0073 Naoki teaches “When the flow line display button 92 is input, the control unit 17 searches the check box 91 added to the flow line ID of the flow line list as ST25, and determines whether or not there is a check. When at least one check box is checked, the control unit 17 causes the display unit 12 to display the flow line specified by the checked flow line ID as ST26” emphasis added, outputting a flow line based on input (received condition)]
Naoki does not specifically teach, however, Eppley teaches correcting the condition received, based on arrangement information indicating an arrangement of a component in a space in which the plurality of targets move; and Correcting at least one of the plurality of positions, received from the user interface, so as to expand a position thereof to a specific range displayed on the display [Eppley, para. 0006 Eppley teaches “See, for example, FIG. 4, which shows a Reference Map 400 of a retail location and FIG. 5, which shows the Reference Map 400 and the walking path 505 of a mobile device. The walking path 505 is inaccurate relative to the Reference Map 400, showing that the end user walked through aisles. The walking path 505 also shows endemic inaccuracies, such as that the path, particularly along the right side, is not continuous (as the walking path of a person would be) but shows "breaks", as though the end user jumped. FIG. 6 shows Reference Map 400 and the walking path, though now the walking path has been corrected to walking path 605 by shifting walking path 505 up and to the left” wherein correcting a path based on arrangements (aisles), and wherein “the path, particularly along the right side, is not continuous (as the walking path of a person would be) but shows "breaks", as though the end user jumped. FIG. 6 shows Reference Map 400 and the walking path, though now the walking path has been corrected to walking path 605 by shifting walking path 505” is equivalent to correcting at least one of the plurality of positions so as to expand a position thereof to a specific range]
Naoki teaches personal behavior analysis apparatus for analyzing the behavior of a customer entered a store such as a convenience store or supermarket and Eppley teaches method and system for converting location coordinates in one coordinate system into coordinates in a second or nth coordinate system. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Naoki to incorporate the teaching of Eppley by correcting the condition received based on arrangement information indicating an arrangement of a component in a space.  The motivation to combine Naoki with Eppley has the advantage of correcting a walking path using linear functions by overlaying maps as in figure 8 when there are discrepancies between maps [Eppley, para. 0006-0007] 
Naoki in view of Eppley does not specifically teach, however, Hiroo teaches determining an expansion range of a region based on the arrangement information; and replacing a point in the received condition with the region that is wider than the point [Hiroo, para. 0055 Hiroo teaches “The control unit 53 extracts item information (for example, item number) from the work log, and extracts arrangement information (warehouse coordinates, shelf number, grid number, cell number, etc.) corresponding to the item information from the item arrangement information. be able to. Next, the control unit 53 can determine whether each of the plurality of partial flow line data includes location information (warehouse coordinates, shelf number, grid number, cell number, etc.) within a predetermined range from the arrangement location. . Moreover, the control part 53 can detect the location information of the partial flow line data corresponding to the flow line work operation information from the partial flow line data or the image data from the position detection device. The flow line work operation information is the same as in the second embodiment, such as the worker's stop action, the action of reaching out, the crouching action, the action of the worker approaching the shelf, etc. This is the action to be performed when Moreover, the control part 53 can extract the near shelf number which performed flow line work operation information. And the control part 53 discriminate | determines whether the location information of several partial flow line data is in the predetermined range from the arrangement | positioning information of the extracted goods. When it is within the predetermined range, the control unit 53 combines the plurality of partial flow line data to generate coupled flow line data.” wherein “determine whether each of the plurality of partial flow line data includes location information (warehouse coordinates, shelf number, grid number, cell number, etc.) within a predetermined range from the arrangement location” is equivalent to “determining an expansion range of a region based on the arrangement information”, and wherein “the control part 53 can extract the near shelf number which performed flow line work operation information. And the control part 53 discriminate | determines whether the location information of several partial flow line data is in the predetermined range from the arrangement | positioning information of the extracted goods. When it is within the predetermined range, the control unit 53 combines the plurality of partial flow line data to generate coupled flow line data” is equivalent to “replacing a point in the received condition with the region that is wider than the point” see also para. 0059] 
Hiroo teaches technique for analyzing flow line data. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Naoki view of Eppley to incorporate the teaching of Hiroo by correcting the condition received based on arrangement information indicating an arrangement of a component in a space.  The motivation to combine Naoki view of Eppley with Hiroo has the advantage where it is possible to generate connected flow line data by linking a plurality of partial flow line data without using a high-precision image recognition technique such as image recognition of an action of reaching for a shelf [Hiroo, para. 0061]. 
Regarding claim 13, Naoki teaches A non-temporary computer-readable recording medium embodying a program, the program causing a computer to perform a method, the method comprising: [Naoki, para. 0029 Naoki teaches “The file storage unit 16 is composed of a recording medium such as a hard disk or a magneto-optical disk” where the human behavior analysis device 1 is equivalent to the output device] receiving, from a user interface, a condition indicating a route or a plurality of positions; [Naoki, para. 0070 Naoki teaches “, the operator puts the mouse pointer on the flow line data to be analyzed (flow line ID, store entry time, store exit time, staying time, gender, group customer identification, etc.) and clicks. Then, the control unit 17 recognizes that the flow line data is selected” wherein the control unit 17 receives from a user (mouse indicates user interface) a flow line to be searched ] displaying an image of a floor map and a flow line according to the received condition among flow lines of a plurality of targets [Naoki, para. 0073 Naoki teaches “When the flow line display button 92 is input, the control unit 17 searches the check box 91 added to the flow line ID of the flow line list as ST25, and determines whether or not there is a check. When at least one check box is checked, the control unit 17 causes the display unit 12 to display the flow line specified by the checked flow line ID as ST26” emphasis added, outputting a flow line based on input (received condition)]
Naoki does not specifically teach, however, Eppley teaches and correcting the condition received, based on arrangement information indicating an arrangement of a component in a space in which the plurality of targets move and Correcting at least one of the plurality of positions, received from the user interface, so as to expand a position thereof to a specific range displayed on the display [Eppley, para. 0006 Eppley teaches “See, for example, FIG. 4, which shows a Reference Map 400 of a retail location and FIG. 5, which shows the Reference Map 400 and the walking path 505 of a mobile device. The walking path 505 is inaccurate relative to the Reference Map 400, showing that the end user walked through aisles. The walking path 505 also shows endemic inaccuracies, such as that the path, particularly along the right side, is not continuous (as the walking path of a person would be) but shows "breaks", as though the end user jumped. FIG. 6 shows Reference Map 400 and the walking path, though now the walking path has been corrected to walking path 605 by shifting walking path 505 up and to the left” wherein correcting a path based on arrangements (aisles), and wherein “the path, particularly along the right side, is not continuous (as the walking path of a person would be) but shows "breaks", as though the end user jumped. FIG. 6 shows Reference Map 400 and the walking path, though now the walking path has been corrected to walking path 605 by shifting walking path 505” is equivalent to correcting at least one of the plurality of positions so as to expand a position thereof to a specific range]
Naoki teaches personal behavior analysis apparatus for analyzing the behavior of a customer entered a store such as a convenience store or supermarket and Eppley teaches method and system for converting location coordinates in one coordinate system into coordinates in a second or nth coordinate system. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Naoki to incorporate the teaching of Eppley by correcting the condition received based on arrangement information indicating an arrangement of a component in a space.  The motivation to combine Naoki with Eppley has the advantage of correcting a walking path using linear functions by overlaying maps as in figure 8 when there are discrepancies between maps [Eppley, para. 0006-0007] 
Naoki in view of Eppley does not specifically teach, however, Hiroo teaches determining an expansion range of a region based on the arrangement information; and replacing a point in the received condition with the region that is wider than the point [Hiroo, para. 0055 Hiroo teaches “The control unit 53 extracts item information (for example, item number) from the work log, and extracts arrangement information (warehouse coordinates, shelf number, grid number, cell number, etc.) corresponding to the item information from the item arrangement information. be able to. Next, the control unit 53 can determine whether each of the plurality of partial flow line data includes location information (warehouse coordinates, shelf number, grid number, cell number, etc.) within a predetermined range from the arrangement location. . Moreover, the control part 53 can detect the location information of the partial flow line data corresponding to the flow line work operation information from the partial flow line data or the image data from the position detection device. The flow line work operation information is the same as in the second embodiment, such as the worker's stop action, the action of reaching out, the crouching action, the action of the worker approaching the shelf, etc. This is the action to be performed when Moreover, the control part 53 can extract the near shelf number which performed flow line work operation information. And the control part 53 discriminate | determines whether the location information of several partial flow line data is in the predetermined range from the arrangement | positioning information of the extracted goods. When it is within the predetermined range, the control unit 53 combines the plurality of partial flow line data to generate coupled flow line data.” wherein “determine whether each of the plurality of partial flow line data includes location information (warehouse coordinates, shelf number, grid number,
cell number, etc.) within a predetermined range from the arrangement location” is equivalent to “determining an expansion range of a region based on the arrangement information”, and wherein “the control part 53 can extract the near shelf number which performed flow line work operation information. And the control part 53 discriminate | determines whether the location information of several partial flow line data is in the predetermined range from the arrangement | positioning information of the extracted goods. When it is within the predetermined range, the control unit 53 combines the plurality of partial flow line data to generate coupled flow line data” is equivalent to “replacing a point in the received condition with the region that is wider than the point” see also para. 0059] 
Hiroo teaches technique for analyzing flow line data. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Naoki view of Eppley to incorporate the teaching of Hiroo by correcting the condition received based on arrangement information indicating an arrangement of a component in a space.  The motivation to combine Naoki view of Eppley with Hiroo has the advantage where it is possible to generate connected flow line data by linking a plurality of partial flow line data without using a high-precision image recognition technique such as image recognition of an action of reaching for a shelf [Hiroo, para. 0061]. 
Regarding claim 17, Naoki in view of Eppley and Hiroo teaches all of the limitations of claim 1 (as above). Further, Naoki teaches wherein the specific range is a range in a vicinity of a product shelf  [Eppley, para. 0006 Eppley teaches “The walking path 505 is inaccurate relative to the Reference Map 400, showing that the end user walked through aisles. The walking path 505 also shows endemic inaccuracies, such as that the path, particularly along the right side, is not continuous (as the walking path of a person would be) but shows "breaks", as though the end user jumped. FIG. 6 shows Reference Map 400 and the walking path, though now the walking path has been corrected to walking path 605 by shifting walking path 505 up and to the left” wherein expanding the positions or path around the aisle to correct the path wherein the corrected path is in the vicinity of a shelf]
Regarding claim 18, the claim recites analogous limitations to claim 17 above, and is therefore rejected on the same premise. Claim 17 is a device claim while claim 18 is a method claim which is anticipated by Naoki para. 0020.
Regarding claim 19, the claim recites analogous limitations to claim 17 above, and is therefore rejected on the same premise. Claim 17 is a device claim while claim 19 is a computer-readable medium claim which is anticipated by Naoki para. 0029.
Claims 2-3, 10 and 14 are rejected under 35 U.S.C. 103 as being un-patentable over Naoki in view of Eppley and in further view of Ogawa Yoshio (JP2006309280) hereinafter Yoshio.
10 	Regarding claim 2, Naoki in view of Eppley and Hiroo teaches all of the limitations of claim 1 (as above). Naoki in view of Eppley and Hiroo does not specifically teach, however, Yoshio teaches wherein the condition indicates the route and a direction of the route, [Yoshio, para. 0033 Yoshio teaches “The step 909 is a processing for detecting suspicious behavior on the basis of the conditions designated in advance, such as a case where the cart stays at a certain position for a certain time or longer, or a case where the cart is brought out of the store from the entrance / exit or the emergency exit without passing through the cash register” preset condition indicates a route and direction of a route] and wherein the operations further comprises outputting the information indicating one or a plurality of flow lines of the targets moving on the route or a vicinity of the route in a direction indicated by the condition [Yoshio, para. 0016 and 0033 Yoshio teaches “The analysis system client PC 110 is a PC to be used for visually displaying the customer purchase behavior analysis result obtained by the analyzing server 107” Yoshio teaches preset condition indicates a route and direction of a route and teaches displaying customer purchase behavior analysis results. Also, “detecting suspicious behavior on the basis of the conditions designated in advance, such as a case where the cart stays at a certain position for a certain time or longer, or a case where the cart is brought out of the store from the entrance / exit or the emergency exit without passing through the cash register” in paragraph 0033 indicates a target moving on a route and direction indicated by the condition] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Naoki in view of Eppley and Hiroo to incorporate the teaching of Yoshio by applying the condition disclosed by Yoshio of going outside from an exit/entrance or emergency exit without passing through a cash register as the condition data for searching the flow line data that can be inputted in Naoki.  The motivation to combine Naoki in view of Eppley and Hiroo with Yoshio has the advantage of involving the analysis as a whole of a group of customers satisfying a certain condition, such as the taste of men in their thirties. [Yoshio, para. 0008].
Regarding claim 3, Naoki in view of Eppley and Hiroo teaches all of the limitations of claim 1 (as above). Naoki in view of Eppley and Hiroo does not specifically teach, however, Yoshio teaches wherein the condition indicates the plurality of positions and an order of designation of the plurality of positions, [Yoshio, para. 0033 Yoshio teaches “The step 909 is a processing for detecting suspicious behavior on the basis of the conditions designated in advance, such as a case where the cart stays at a certain position for a certain time or longer, or a case where the cart is brought out of the store from the entrance / exit or the emergency exit without passing through the cash register” emphasis added, preset condition indicates positions] and wherein the operations further comprises outputting the information indicating one or a 20plurality of flow lines of the targets moving to the plurality of positions or in a vicinity of the plurality of positions in the order indicated by the condition [Yoshio, para. 0016 and 0033 Yoshio teaches “The analysis system client PC 110 is a PC to be used for visually displaying the customer purchase behavior analysis result obtained by the analyzing server 107” Yoshio teaches preset condition indicates positions and teaches displaying customer purchase behavior analysis results. Also, “detecting suspicious behavior on the basis of the conditions designated in advance, such as a case where the cart stays at a certain position for a certain time or longer, or a case where the cart is brought out of the store from the entrance / exit or the emergency exit without passing through the cash
register” in paragraph 0033 indicates a target moving from a position to a position indicated by the preset conditions] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Naoki in view of Eppley and Hiroo to incorporate the teaching of Yoshio by applying the condition disclosed by Yoshio of going outside from an exit/entrance or emergency exit without passing through a cash register as the condition data for searching the flow line data that can be inputted in Naoki.  The motivation to combine Naoki in view of Eppley and Hiroo with Yoshio has the advantage of involving the analysis as a whole of a group of customers satisfying a certain condition, such as the taste of men in their thirties. [Yoshio, para. 0008].  
Regarding claim 10, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise. Claim 2 is a device claim while claim 10 is a method claim which is anticipated by Naoki para. 0020.
Regarding claim 14, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise. Claim 2 is a device claim while claim 14 is a computer-readable medium claim which is anticipated by Naoki para. 0029.
Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Ikumi et al. (US 20090257624 A1). Ikumi discloses a control section edits a complete flow line as an entire trajectory in a sales area for each customer, based on data for a flow line generated from a camera image obtained by shooting the sales area. The complete flow line is reproduced as trajectories of customers by a display section. The control section accepts input of information on transaction settlements by the customers.
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623